NUVEEN ASSET MANAGEMENT, LLC Code of Ethics TABLE OF CONTENTS Code of Ethics and Employee Conduct - Code of Ethics - Nuveen Investments Sanction Guidelines - Receipt, and Retention Treatment of Complaints Regarding Accounting and Auditing Matters, Fraud of Illegal Activity 1 Nuveen Investments Inc. Including : Affiliated Entities Nuveen Closed-End Funds Nuveen Open-End Funds Nuveen Defined Portfolios Code of Ethics and Reporting Requirements As Amended Effective January 1, 2011 Table of Contents I.Introduction Page 4 II.General Principles Page 5 III.Standards of Business Conduct Page 5 A. Fiduciary Standards Page 5 B. Compliance with Laws and Policy Page 6 C. Conflicts of Interest Page 6 D. Protection of Confidential Information Page 6 E. Payments to Government Officials and Political Contributions Page 7 IV.Reporting and Disclosure Requirements Page 7 A. Code of Ethics Page 7 B. Brokerage Accounts Page 8 C. Holdings Page 8 D. Transactions Page 9 1.Quarterly Transaction Reporting by Nuveen Investments Page 9 3.Transaction Reporting for Section 16 Officers Page 9 4.Transaction Reporting for Non-Interested Fund Directors Page 10 5.Review of Reports Page 10 E. Outside Directorships and Business Activities Page 10 F. Gifts and Entertainment Page 10 V.Access person Personal Securities Transactions Page 11 A. Preclearance Page 11 B. Initial Public Offerings Page 13 C. Limited Offerings Page 13 D. Limit Orders and Good ‘Til Canceled Orders Page 13 E. Securities Being Transacted in Nuveen Advised/Sub-Advised Portfolios and/or Client Accounts Page 14 F. Additional Trading Restrictions for Investments Persons Page 14 G. Additional Trading Restrictions for All Chicago Based Access Persons and all non-Winslow Minneapolis Based Access Persons Page 15 in Certain Closed-End Funds and Similarly Pooled Vehicles Page 15 H. Frequent Trading in Shares of Open-End Funds Page 15 I. Excessive or Abusive Trading Page 16 J. Transaction by Section 16 Officers Page 16 K. Transactions by Non-Interested Directors of Nuveen Funds Page 17 VI. Insider Trading Page 17 A. Insider Trading Determination Page 17 B. Insider Status Page 17 C. Material Nonpublic Information Page 18 D. Identifying and Reporting Potential Inside Information 3 VII.Administration and Enforcement Page 19 A. Approval of the Code Page 19 B. Reporting to the Nuveen Fund Board Page 19 C. Violations Page 19 D. Sanctions for Violations of the Code Page 19 E. Form ADV Disclosure Page 20 F. Interpretation of the Code and the Granting of Waivers Page 20 VIII.Recordkeeping Page 20 IX.Definitions Page 21 A. Access Person Page 21 B. Automatic Investment Plan Page 21 C. Beneficial Ownership and Pecuniary Interest Page 21 D. Control Page 22 E. Domestic Partner Page 22 F. Fund Page 22 G. Initial Public Offering Page 23 H. Investment Person Page 23 I. Limited Offering Page 23 J. Non-Interested Director Page 23 K. Nuveen Fund Page 23 L. Purchase or Sale of a Security Page 23 M. PTA Page 24 N. Reportable Security Page 24 O. Section 16 Officers Page 24 P. Security Page 24 Q.
